927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William D. SMITH, Petitioner.
No. 90-8061.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided March 1, 1991.

On Petition for Writ of Mandamus.
William Douglas Smith, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William D. Smith, a North Carolina prisoner, filed a mandamus petition in which he claimed that in July 1990, he filed a 42 U.S.C. Sec. 1983 action in the United States District Court for the District of South Carolina and that the complaint had not been served.  However, records from the district court show that the district court is properly seeking information on Smith's prison financial records in order to determine whether a partial filing fee is appropriate.  Because the district court is properly processing Smith's complaint, we grant leave to proceed in forma pauperis and we deny his mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED